Case 1:19-cv-10408-NMG Document 17 Filed 06/20/19 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

KEITH HOBBS, individually and on
behalf of all others similarly situated,

Case No. 19-CV-10408-NMG
Plaintiff,

v.
PLAINTIFF’S LOCAL RULE 16.1(D)(@3)
COMMONWEALTH SERVICING CERTIFICATION

GROUP, LLC, a Massachusetts limited
liability company, and DMB
FINANCIAL, LLC, a Massachusetts
limited liability company,

Defendants.

 

 

Plaintiff Keith Hobbs (“Plaintiff’ or “Hobbs’”) and his counsel affirm that they have

conferred regarding:

(a) Establishing a budget for the costs of conducting the full course—and various
alternative courses—of the litigation; and

(b) Resolution of the litigation through the use of alternative dispute resolution

programs such as those outlined in Local Rule 16.4.

nar C/ING ZK

Keith Hobb

WS
ava: 6[0[ly ee GG C—

Steven L. Woodrow

     

 

 
